Citation Nr: 1637637	
Decision Date: 09/26/16    Archive Date: 10/07/16

DOCKET NO.  10-36 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.

2.  Entitlement to service connection for a lumbar spine disorder, including as secondary to service-connected post-operative residuals of a fracture of the right pelvis and right femur.

3.  Entitlement to service connection for a right leg disorder, including as secondary to service-connected post-operative residuals of a fracture of the right pelvis and right femur.

4.  Entitlement to service connection for a left leg disorder, including as secondary to service-connected post-operative residuals of a fracture of the right pelvis and right femur.


REPRESENTATION

Appellant represented by:	The American Legion
WITNESSES AT HEARING ON APPEAL

The Appellant and his wife


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from June 1962 to December 1982.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In pertinent part, this decision denied the Veteran's application to reopen his previously denied claims for service connection of right shoulder, lumbar spine, right leg, and left leg disabilities.  

The Veteran testified before a Veterans Law Judge (VLJ) in a hearing via videoconference in October 2011.  A transcript of the hearing has been associated with the record.  However, the VLJ who conducted the hearing is not available to participate in a decision in this appeal.  The Veteran was informed of his right to a new hearing with a VLJ in a June 2016 letter.  The Veteran declined the opportunity for a new hearing.  As such, the Board will consider his claims based on the evidence of record.

In October 2013, the Board reopened the claims and remanded the claims for additional development.   A Supplemental Statement of the Case (SSOC) was issued in February 2014.  

The case has been returned to the Board for appellate consideration. 

The issues of entitlement to service connection for an eye disorder, kidney disease, and a disorder manifested by nosebleeds have been raised by the record in April 2012, September 2012, and May 2013 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to service connection for a lumbar spine disorder, a right leg disorder, and a left leg disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Degenerative joint disease of the right acromioclavicular joint and glenohumeral joint is attributable to service.


CONCLUSION OF LAW

Degenerative joint disease of the right acromioclavicular joint and glenohumeral joint was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this decision, the Board is granting the claim being decided herein.  Further discussion of the VCAA is therefore unnecessary.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

The Board also observes that the VLJ, at the Veteran's October 2011 hearing, clarified the issue on appeal and explained the concept of service connection, as well as explained the evaluation process.  Potential evidentiary defects were identified and the file was left open to provide an opportunity to submit additional evidence.  The actions of the Judge supplement VCAA and comply with 38 C.F.R. § 3.103. 

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As degenerative joint disease (arthritis) is a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

At the outset, the Board notes that the Veteran does not claim, and the evidence does not reflect, that his disability is the result of combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 are not applicable.

The Veteran alleges that he initially injured his right shoulder in service, shortly before his retirement.  His July 1982 separation examination reflects a complaint of a painful right shoulder, diagnosed as bursitis.  

The Veteran testified at his October 2011 Board hearing that he sought treatment for his right shoulder in 1983, when he experienced right shoulder pain while working in a factory; according to the Veteran, it was the same sort of pain that he experienced during service, and in the same location of the right shoulder.  He also testified that he did not seek treatment for his right shoulder again until the 1990s.

In August 2002, the Veteran sought treatment for his right shoulder from Florence Orthopaedic Associates.  X-rays revealed hypertrophy of the acromioclavicular joint and decreased subacromial space of the right shoulder; the diagnosis was rotator cuff tear.  In September 2002, the Veteran underwent surgery at the McLeod Regional Medical Center.  The operative report indicates that the Veteran underwent arthroscopic posterior and superior labral debridement, mini open anterior decompression, and partial acromioplasty with bursectomy of the right shoulder.  The diagnosis was right partial rotator cuff tear, labral tear. 
A September 2013 magnetic resonance imaging (MRI) report reflects a diagnosis of right acromioclavicular joint and glenohumeral degenerative changes and subacromial-subdeltoid bursitis without focal rotator cuff tear.

The Veteran was afforded a VA examination in January 2014.  According to the report, the Veteran's claims file was reviewed.  The Veteran reported the onset of right shoulder pain in 1980 which he attributes to climbing poles; the Veteran also reported falling from trucks, but did not mention any specific trauma to the shoulder.  The Veteran also reported that he continued to have problems with the right shoulder after he got out of the military and that he was diagnosed with a rotator cuff tear and underwent surgical repair.  Following physical examination and review of radiology reports, the diagnosis was degenerative joint disease of the right acromioclavicular joint and glenohumeral joint, status-post rotator cuff repair.  The VA examiner opined that the Veteran's right shoulder disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The VA examiner noted that the Veteran complained of right shoulder pain at his separation examination in 1982, but that the duration of his symptoms in service was not discussed in the examination report; the VA examiner also noted that there were no in-service progress notes showing a right shoulder problem.  The VA examiner stated that there was no indication that the Veteran's right shoulder complaints in service represented the presence of a chronic right shoulder disability in service, and thus, service connection was not warranted. 

The Board finds that the evidence of record demonstrates service connection for degenerative joint disease of the right acromioclavicular joint and glenohumeral joint, status-post rotator cuff repair, is warranted.   The Board acknowledges that the January 2014 VA examiner found that it was less likely than not that the Veteran's right shoulder disorder is related to his service.  However, the Board notes that the January 2014 VA examiner did not address the Veteran's continued credible complaints of and treatment for right shoulder pain, documented at separation and in the years since.  The VA examiner also failed to address the possible relationship between the Veteran's diagnosis of bursitis at separation and the partial acromioplasty with bursectomy during his September 2002 surgery.  Moreover, the January 2014 VA examiner's reliance on the absence of a service treatment record documenting a right shoulder injury or the duration of complaints of pain is insufficient to conclude that it was not incurred in or aggravated during service, as chronic complaints in service do not constitute a requirement for a grant of service connection.  In short, the January 2014 VA examiner's nexus opinion failed to address the Veteran's credible lay statements attesting the onset of right shoulder pain in service - documented at service separation as bursitis - or his history of right shoulder complaints since service.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  

The Board finds that the Veteran's reports of and treatment for chronic right shoulder pain constitute credible lay statements of on-going symptoms.  To this point, the Board points out that the Veteran reported right shoulder pain at the July 1982 separation examination diagnosed as bursitis, the Veteran and his spouse credibly report a history of continued right shoulder pain in the years since service that was similar in nature to the pain experienced at service separation, and he ultimately required a bursectomy - due to bursitis.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2008) (lay evidence may suffice to prove service connection on its own merits).  

For the foregoing reasons, the evidence is at least evenly balanced as to whether the Veteran's degenerative joint disease of the right acromioclavicular joint and glenohumeral joint, status-post rotator cuff repair, first manifested in service.  38 C.F.R. § 3.303(b).  See Walker, 708 F.3d 1331 (Fed. Cir. 2013).  With resolution of any reasonable doubt in the Veteran's favor, entitlement to service connection for degenerative joint disease of the right acromioclavicular joint and glenohumeral joint, status-post rotator cuff repair, is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for degenerative joint disease of the right acromioclavicular joint and glenohumeral joint is granted.

REMAND

A Board remand confers on the Veteran the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board acknowledges that the Veteran was provided with a VA examination in January 2014 in connection with his claims for service connection for a lumbar spine disorder and right and left leg disorders.  However, the VA examination is insufficient.  In particular, the VA examiner failed to provide adequate rationales for the opinions expressed and did not adequately address the evidence of record.  

The VA examiner diagnosed the Veteran with degenerative arthritis of the lumbar spine with intervertebral disc syndrome and radiculopathy of the lower extremities related to lumbar stenosis, and found that the Veteran did not have any current knee or leg disorders other than the radiculopathy.  According to the VA examiner, the Veteran's degenerative arthritis of the lumbar spine with intervertebral disc syndrome and radiculopathy of the lower extremities related to lumbar stenosis were not incurred in or caused by the claimed in-service injury, event, or illness because he was not treated in service for his back or legs.  However, the Board finds that the VA examiner's finding that the Veteran does not have leg or knee disorders is inconsistent with the record.  To this point, the Board observes that the Veteran's treatment records reflect the Veteran has been diagnosed with arthritis of the hips and knees, but that the January 2014 VA examiner did not obtain x-rays of the Veteran's legs and hips, nor review any pertinent radiology reports in making his determination that the Veteran did not have any knee or leg disabilities other than radiculopathy.  Additionally, to the extent that the VA examiner relies solely on the absence of documented back and/or leg complaints in service, this does not constitute an adequate rationale, in light of the failure of the VA examiner to discuss post-service medical evidence.  

The VA examiner also found that the Veteran's degenerative arthritis of the lumbar spine with intervertebral disc syndrome and radiculopathy of the lower extremities related to lumbar stenosis were less likely than not proximately due to or the result of the Veteran's service-connected post-operative residuals of a fracture of the right pelvis and right femur because he could not find a significant difference in the Veteran's leg length.  Nonetheless, this finding is inconsistent with the medical evidence of record; in April 2009, the Veteran was provided with an evaluation for a prosthetic leg lift secondary to a leg length discrepancy.  Moreover, the VA examiner did not discuss whether the Veteran's service-connected post-operative residuals of a fracture of the right pelvis and right femur aggravated the Veteran's claimed lumbar spine disorder and/or right and left leg disorders.  

As such, the Board finds that the Veteran should be afforded a new VA examination regarding the claims for service connection of a lumbar spine disorder and right and left leg disorders.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  A probative medical opinion should be based on an accurate factual premise.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  VA cannot exercise independent medical judgment in deciding an appeal; thus, a new medical opinion must be obtained.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).  All available VA treatment records for the claims on appeal should be associated with the Veteran's claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file the Veteran's VA treatment records related to the claims on appeal from any VA facility identified by a review of the record, since May 2015.

2.  A VA orthopedic and/or neurological examination should be obtained, by an examiner other than the January 2014 examiner, to determine the nature and etiology of any lumbar spine disorder and/or right and left leg disorders which may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.
 
The examiner should provide opinions as to:

a.  Identify all current disorders of the right and left lower extremities.  In so doing, the examiner should consider treatment records reflecting diagnoses of arthritis of the hips and knees as well as VA clinic records in August 2009 which reflect a prosthetics referral for a shoe lift due to a 1/2 inch leg length discrepancy of the right leg.

b.  Whether it is at least as likely as not (a 50 percent probability or greater) that any current lumbar spine disorder and/or right and left leg disorders are related to any event or injury during military service, to include the Veteran's history of motor vehicle accident resulting in fracture of the right pelvis and femur as well as his military duties involving moving equipment and lifting heavy bins.  

c.  For any current lumbar spine disorder and/or right and left leg disorders that are not related to an in-service injury or event: whether it is at least as likely as not that (a 50 percent probability or greater) any such lumbar spine disorder and/or right and left leg disorders are caused by service-connected post-operative residuals of a fracture of the right pelvis and right femur, including the leg length discrepancy noted by VA's prosthetic service?   

c.  For any current lumbar spine disorder and/or right and left leg disorders that are not related to an in-service injury or event: whether it is at least as likely as not that (a 50 percent probability or greater) any such lumbar spine disorder and/or right and left leg disorders are aggravated beyond the normal progress of the disorder by service-connected post-operative residuals of a fracture of the right pelvis and right femur, including the leg length discrepancy noted by VA's prosthetic service?   

If aggravation is shown, the examiner should specify what permanent, measurable increase in the severity of the lumbar spine disorder and/or right and left leg disorders are attributable to the service-connected disability.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.  

A complete rationale must accompany each opinion provided.  Specific reference to the medical and lay evidence of record must be provided.

3.  After completing any additional notification or development deemed necessary, the Veteran's claims for service connection should be readjudicated.  If the claims remain denied, the Veteran should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


